Citation Nr: 1227382	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle disability

2.  Entitlement to service connection for bilateral carpel tunnel syndrome.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active military duty from April 2001 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for the issues currently on appeal.  

In January 2012, the Board remanded these claims for additional development, which has been completed.  During the pendency of the appeal, a February 2012 rating decision granted service connection for allergic rhinitis.  Since the Veteran has not disagreed with the rating or effective date assigned for the disability, the issue pertaining to allergic rhinitis is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and the RO considered and addressed the evidence in the February 2012 supplemental statement of the case.  

The claim for entitlement to service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed left ankle disability, to include residuals of an ankle sprain.

2.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed bilateral carpal tunnel syndrome.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability, to include residuals of an ankle sprain, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed bilateral carpal tunnel syndrome in service.  He also asserts that he has residuals of an in-service left ankle sprain.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis and other organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show that in June 2006, the Veteran reported joint pain that migrated to the fingers, knees, ankles, and wrists.  X-rays of the ankles revealed no abnormalities.  The assessment of arthralgias in multiples sites was provided.  The service medical records contain no diagnosis consistent with bilateral carpal tunnel syndrome or any chronic left ankle disability.  

After service, the Veteran underwent a VA joints examination in July 2007.  The examiner found a left ankle sprain that had resolved.  However, the VA examiner failed to indicate whether there was any residual from the left ankle sprain, and whether any left ankle sprain or residual was incurred in service.  With regard to the Veteran's claimed bilateral carpel tunnel syndrome, the examiner noted the Veteran's complaints of numbness in the wrists.  A nerve conduction study report was normal and the examiner determined that there was no evidence of carpal tunnel syndrome or peripheral neuropathy.  The examiner also noted clinical evidence of the existence of bilateral carpel tunnel syndrome.  While the examiner reported having reviewed medical records, the examiner indicated that the claims file was not available for review.  

An August 2007 private nerve conduction study report revealed no abnormalities and the clinician concluded that there was no evidence of carpal tunnel syndrome or peripheral neuropathy at that time.  

On VA joints examination in January 2012, the Veteran complained of occasional pain and swelling in the left ankle.  He described decreased range of motion during flare-ups in pain.  He reported having sprained his ankle in service.  Reportedly, he was treated with an elastic bandage and given a light duty profile for several days following the incident.  The examiner noted that the service medical records did not show a left ankle sprain.  On examination, the Veteran exhibited tenderness to palpitation of both ankles.  There was no instability or swelling on examination.  The examiner diagnosed a history of left ankle sprain.  The examiner opined there was no residual of a left ankle sprain present, and a review of the claims file revealed no findings consistent with an ankle sprain associated with complaints of arthralgia at multiple sites, including the ankles.  

On VA peripheral nerves examination in January 2012, the Veteran complained of muscle cramps and numbness of the upper extremities since service.  On physical examination, muscle strength was normal.  Deep tendon reflexes were 2+ in the upper extremities, bilaterally.  There was no sensory loss or trophic changes.  The nerves were found to be normal and there was no evidence of incomplete paralysis of the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, radicular nerves, or the long thoracic nerve.  Tinel's test was negative. Following an examination of the Veteran, the examiner found that the evidence of record did not show that the Veteran had carpal tunnel syndrome.  The examiner explained that there was no evidence in the service records of complaints indicative of carpal tunnel syndrome, and the only nerve conduction study in the record was normal.  Accordingly, the examiner opined that because there were no symptoms of carpal tunnel syndrome during service, and as a nerve conduction study failed to reveal carpal tunnel syndrome in 2007, there was no aggravation of the clinical carpal tunnel syndrome in military service.  The examiner also added that the Veteran's complaints of arthralgias at multiple sites, including the wrists, were not likely due to carpal tunnel syndrome.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially, the Board must assess the Veteran's competence and credibility to assert that he currently has bilateral carpal tunnel syndrome and residuals of a left ankle sprain which are due to service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is credible and competent to report that he experienced pain in his hands and left ankle during service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

While the Veteran is competent to describe symptoms of injuries incurred in service, to include pain, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic condition of the left ankle and sufficient observation to establish chronicity during service.  Similarly, the service medical records contain no findings or diagnosis  consistent with bilateral carpal tunnel syndrome.  On the basis of the service medical records a left ankle disability and carpal tunnel syndrome were not affirmatively shown during service and service connection is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Although the Veteran is competent to describe symptoms of numbness and tingling in the hands, and symptoms of pain and swelling in the left ankle following an in-service injury, and he is credible in that regard, the diagnosis of carpal tunnel syndrome or chronic residuals of a left ankle sprain, and the medical causation of any current left ankle or carpal tunnel disability are not subject to lay observation.  The determination as to the presence or diagnosis of such  disabilities therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

In this case, the diagnosis of carpal tunnel syndrome and residuals of a left ankle sprain are based on clinical findings.  For that reason, the Board determines that carpal tunnel syndrome and chronic residuals of a left ankle sprain are not simple medical conditions that the Veteran is competent to identify as he is not qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

To the extent the Veteran's statements are offered as proof of the diagnosis of bilateral carpal tunnel syndrome and residuals of a left ankle sprain, the Board finds that the Veteran is not qualified, and thus not competent, through education, training, or experience to offer a medical diagnosis of bilateral carpal tunnel syndrome and a left ankle disability, derived from an in-service disease or injury.  For that reason, the Board finds that the Veteran's statements are not considered competent favorable evidence on the questions of either a current diagnosis or nexus between the claimed disabilities and service.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate his claims.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

VA obtained medical opinions addressing the Veteran's contentions.  However, the most probative competent medical evidence does not show that it is at least as likely as not that a diagnosis of bilateral carpal tunnel syndrome or chronic residuals of a left ankle sprain is warranted. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

With regard to the Veteran's claim for service connection for bilateral carpal tunnel syndrome, the evidence in favor of the claim consists of the July 2007 VA examination report where the examiner noted clinical evidence of the existence of bilateral carpel tunnel syndrome.  However, the Board notes that the examination report also noted that a nerve conduction study report was normal and the examiner determined that there was no evidence of carpal tunnel syndrome or peripheral neuropathy.  Moreover, while the examiner reported having reviewed medical records, the examiner indicated that the claims file was not available for review.  

The evidence against the claim consists of the VA peripheral nerves examination conducted in January 2012.  The report shows the Veteran's complaints of muscle cramps and numbness of the upper extremities since service.  On physical examination, muscle strength was normal and deep tendon reflexes were 2+ in the upper extremities, bilaterally.  There was no sensory loss or trophic changes.  The nerves were found to be normal and there was no evidence of incomplete paralysis of the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, radicular nerves, or the long thoracic nerve.  Tinel's test was negative.  Following an examination of the Veteran, the examiner found that the evidence of record did not show that the Veteran had carpal tunnel syndrome.  The examiner explained that there was no evidence in the service records of complaints indicative of carpal tunnel syndrome, and the only nerve conduction study in the record was normal.  Accordingly, the examiner opined that because there were no symptoms of carpal tunnel syndrome during service, and as a nerve conduction study failed to reveal carpal tunnel syndrome in 2007, there was no aggravation of the clinical carpal tunnel syndrome in military service.  The examiner also added that the Veteran's complaints of arthralgias at multiple sites, including the wrists, were not likely due to carpal tunnel syndrome.

The Board finds that the medical opinion of the VA examiner in January 2012 indicating that the Veteran did not have any carpal tunnel disability, outweighs the July 2007 physician's conclusion.  In placing greater weight on the January 2012 VA examiner's opinion, the Board considers it significant that it is the most current medical opinion of record and was based on the examiner's thorough and detailed examination of the Veteran and review of the claims folder, which includes the Veteran's medical history, including the July 2007 medical statement.  Moreover, the Board finds it significant that the January 2012 examination was undertaken directly to address the issue on appeal, to determine whether any current carpal tunnel syndrome was present in each of the Veteran's upper extremities, and the examiner provided a rationale (no supportive clinical findings) for the opinion.  That medical opinion is also consistent with other evidence of record, to include the service medical records, and nerve conduction studies in July 2007 and August 2007 which were normal. 

In contrast, the Board notes that while a VA examiner in July 2007 found clinical evidence of carpal tunnel syndrome, the examiner did not provide the Board with any rationale or discussion of clinical facts which illustrate how the diagnosis was reached or what clinical data would supports that diagnosis, particularly in light of noting a normal finding on nerve conduction testing.  The statement is conclusory and thus has limited probative value.  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Significantly, the July 2007 VA examiner's findings are contradictory.  While the examiner noted that there was clinical evidence of carpal tunnel syndrome, the examiner also noted, based on a normal nerve conduction study report, that there was no evidence of carpal tunnel syndrome or peripheral neuropathy.  The Board therefore finds that the July 2007 VA examiner's assessment, standing alone, is contradictory, and does not show that it is at least as likely as not that the Veteran warrants a diagnosis of carpal tunnel syndrome.

The Board finds that the evidence of record preponderates against a finding that a current diagnosis of bilateral carpal tunnel syndrome is warranted, and thus service connection must be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Similarly, with regard to a left ankle disability, none of the medical evidence during the period on appeal has shown a diagnosis of a left ankle disability.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  On VA examination in July 2007, the VA examiner diagnosed a left ankle sprain that had resolved, no residuals were noted.  On VA joints examination in January 2012, the examiner diagnosed a history of left ankle sprain and opined that there was no residual of a left ankle sprain present.  The examiner further found that a review of the claims folder revealed no findings consistent with an ankle sprain associated with complaints of arthralgia at multiple sites, including the ankles.  Therefore, the Board finds that the competent evidence is against a finding that any diagnosis of a left ankle disability is warranted during the period on appeal.  To the extent that the Veteran has complained of pain and swelling of the left ankle, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim). 

The Board may consider only competent medical evidence to support its findings as to a question involving a medical diagnosis which is not capable of lay observation or one that is not a simple medical condition.  The Board may consider only competent medical evidence where there is a question of medical causation, where a lay assertion on medical causation is not competent evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006, October 2007, and January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations pertaining to the claims herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left ankle disability, to include residuals of an ankle sprain, is denied.

Service connection for bilateral carpel tunnel syndrome is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he developed a left shoulder disability in service.  Service medical records show complaints of bilateral shoulder discomfort.  A June 2006 clinical treatment note showed normal stress shoulder radiographs.  In August 2006, the Veteran complained of discomfort in the shoulders, with increased symptomatology associated with the right shoulder.  The clinical impression was tendonitis of the shoulder.  

On VA examination in July 2007, there was tenderness in the left shoulder and the examiner noted bilateral shoulder tendonitis.  However, the examiner also indicated that no pathology of the left shoulder was found on examination.  Accordingly, in January 2012 the Board determined that the July 2007 VA examination was inadequate and remanded the claim for a new VA examination and opinion, and a clear explanation of the reasons and bases for the opinions provided.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

On VA examination in January 2012, the Veteran reported a history of in-service treatment for a service-connected right shoulder condition, although reportedly he also experienced problems with the left shoulder.  A diagnosis of left shoulder impingement syndrome was noted.  The examiner opined that physical examination showed no evidence of left shoulder impingement syndrome aggravation during service.  However, the examiner did not provide an opinion as to whether the Veteran's left shoulder condition had onset in service or is otherwise related to complaints of shoulder discomfort in service.  Thus, the Board finds that the VA examiner's January 2012 opinion is not probative for the purpose of determining whether the Veteran's currently diagnosed left shoulder impingement syndrome was caused by or incurred during active duty service. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for an additional examination and etiological opinion in order to fully and fairly address the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him, to determine the nature and etiology of any current left shoulder disability.  The examiner must review the claims file and that review should be noted in the report.  The examination should include any necessary diagnostic testing.  The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record, to include the service medical records, and the VA examination reports in July 2007 and January 2012.  Based on a physical examination and review of the claims file, the examiner is asked to indicate the following:

(a) Identify any current chronic left shoulder disability that is present.
 
(b) Is it at least as likely as not (50 percent or greater probability) that any current left shoulder disability had its onset in service from April 2001 to September 2006, or was incurred during that period of service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) State whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to include the right shoulder disability.

2.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


